Citation Nr: 0737150	
Decision Date: 11/27/07    Archive Date: 12/06/07

DOCKET NO.  06-15 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for atrial 
fibrillation.

3.  Entitlement to service connection for cellulitis of the 
right lower extremity.  


REPRESENTATION

Appellant represented by:	South Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to June 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.  

The veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge (VLJ) in October 2007.  In 
addition to the issues listed above, the veteran also 
appealed the issue of entitlement to service connection for 
chronic obstructive pulmonary disease (COPD) and that issue 
was certified to the Board.  The veteran withdrew this issue 
when he appeared before the Board in October 2007.  


REMAND

The veteran has claimed entitlement to service connection for 
hypertension, atrial fibrillation, and cellulitis of the 
right lower extremity due to exposure to herbicides or to his 
already service-connected diabetes mellitus.  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2007).  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
when aggravation of a veteran's non-service connected 
disability is proximately due to or the result of a service-
connected disease or injury, it too shall be service 
connected to the extent of the aggravation.  See Allen v. 
Brown, 7 Vet. App. 439, 446 (1995); 38 C.F.R. § 3.310.  The 
veteran was not informed of the 2006 amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim of service connection based on aggravation is judged, 
but it applies only after it is determined that there has 
indeed been some worsening due to service-connected 
disability.  

The veteran was afforded a VA examination in February 2006.  
The examiner diagnosed the veteran with atrial fibrillation, 
hypertension, and lower extremity edema.  The examiner opined 
that hypertension was less likely than not secondary to 
diabetes mellitus.  The examiner also opined that lower 
extremity edema was at least as likely as not related to 
morbid obesity and hypertension.  The examiner failed to 
provide an opinion as to whether the atrial fibrillation or 
lower extremity edema were caused by the veteran's service-
connected diabetes mellitus and the examiner failed to 
provide an opinion regarding whether any of the claimed 
disabilities were made worse by the veteran's service-
connected diabetes mellitus.  Furthermore, the examiner 
failed to provide an opinion as to whether any of the claimed 
disabilities was related to the veteran's period of military 
service to include in-service exposure to herbicides.  In 
order to properly assess the veteran's claim another medical 
opinion should be obtained.  

The veteran testified that he began receiving Social Security 
Administration (SSA) disability benefits in April 2007.  
Neither the SSA award nor any of the medical records relied 
upon by the SSA were associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the SSA the decision 
on the veteran's claim for 
disability benefits and the records 
pertinent to the veteran's claim for 
Social Security benefits.

2.  If feasible, the veteran's 
claims file should be sent to 
M. Davis at the Dorn VA Hospital in 
order to obtain a medical opinion.  
(If M. Davis is not available, seek 
a substitute opinion.)  The claims 
folder, as well as a copy of this 
remand, should be made available.  
The reviewer is requested to 
indicate the medical probabilities 
that hypertension, atrial 
fibrillation, or cellulitis of the 
right lower extremity is traceable 
to the veteran's period of military 
service including in-service 
exposure to herbicides.  The 
reviewer is also requested to 
provide an opinion as to whether the 
veteran's hypertension, atrial 
fibrillation or cellulitis of the 
right lower extremity has been 
caused by or made worse by his 
service-connected diabetes mellitus 
or symptoms thereof.  (If another VA 
examination is deemed necessary by 
the reviewer, one should be 
accomplished.)  A complete rationale 
for any opinions expressed, as well 
as a discussion of the medical 
principles involved, should be 
provided.

3.  Thereafter, review the claims 
file to ensure that the requested 
development has been completed.  In 
particular, review the medical 
opinion and/or examination report to 
ensure that they are responsive to 
and in complete compliance with the 
directives of this remand, and if 
they are not, take corrective 
action.

4.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issues on appeal.  If 
any benefit sought is not granted, 
the veteran and his representative 
should be furnished a supplemental 
statement of the case and afforded 
an opportunity to respond before the 
record is returned to the Board for 
further review.  The supplemental 
statement of the case should 
specifically refer to 38 C.F.R. 
§ 3.310 and the 2006 amendment to 
this regulation.  71 Fed. Reg. 
52744-47 (Sept. 7, 2006).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
VA.  The veteran has the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

